Citation Nr: 1510762	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2014, the Board, in part, remanded the claims on appeal in order to provide the Veteran a VA examination with respect to his acquired psychiatric disorder claim, and for adjudication of the claim for non-service connected pension.   The RO granted entitlement to nonservice-connected pension in a December 2014 rating decision.  Therefore, that issue is no longer considered to be on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board premised its previous remand for a psychiatric examination on a March 2011 statement from the Veteran in which he reported psychiatric symptomatology.  On VA psychiatric examination in December 2014, the examiner determined the Veteran did not meet the criteria for a psychiatric disorder and had never had a psychiatric disability.  However, the examiner did not address the March 2011 statement; or reports from the Veteran's siblings dated in May 2011, in which they reported the Veteran had emotional instability, and stress with increased drinking upon his return from service.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the December 2014 VA mental health examiner for the purposes of obtaining an addendum opinion.  

The examiner should opine whether the Veteran has a current psychiatric disability.  In determining whether there is a current disability, the examiner must address the Veteran's March 2011 statements regarding his mental state and the May 2011 statements from his siblings.  

The examiner should opine whether psychologic testing is warranted to determine whether the Veteran has a current psychiatric disability.

If the examiner determines there is an acquired psychiatric disorder, the examiner must state whether it is as least as likely as not (50 percent or greater probability) such disorder(s) began in service or was caused by events in active service.  

A rationale must be provided for all opinions.  

If the examiner recommends psychological testing or further examination, this should be arranged.

2.  If the benefit sough on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

